EXHIBIT 2.1 Agreement and plan of merger by and among BERRY PETROLEUM COMPANY, BACCHUS HOLDCO, INC. BACCHUS MERGER SUB, INC. LINNCO, LLC, LINN ACQUISITION COMPANY, LLC and LINN ENERGY, LLC Dated as of February 20, 2013 TABLE OF CONTENTS ARTICLE I. THE TRANSACTIONS SECTION 1.1 The Mergers; The Conversion; The Contribution and Issuance 3 SECTION 1.2 Closing 5 SECTION 1.3 Effects of the Mergers 5 SECTION 1.4 Organizational Documents 5 SECTION 1.5 Directors 6 SECTION 1.6 Officers 6 ARTICLE II. CONVERSION OF SHARES; EXCHANGE OF CERTIFICATES SECTION 2.1 Effect on Capital Stock or Common Shares 6 SECTION 2.2 Exchange of Certificates 9 SECTION 2.3 Company Stock Options and Other Stock Awards 12 SECTION 2.4 Further Assurances 14 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY SECTION 3.1 Qualification, Organization, Subsidiaries, etc. 14 SECTION 3.2 Capital Stock 15 SECTION 3.3 Corporate Authority Relative to this Agreement; No Violation 16 SECTION 3.4 Reports and Financial Statements 18 SECTION 3.5 Internal Controls and Procedures 18 SECTION 3.6 No Undisclosed Liabilities 19 SECTION 3.7 Compliance with Law; Permits 19 SECTION 3.8 Environmetnal Laws and Regulations 20 SECTION 3.9 Employee Benefit Plans 21 SECTION 3.10 Absence of Certain Changes or Events 23 SECTION 3.11 Investigations; Litigation 23 SECTION 3.12 Information Supplied 24 SECTION 3.13 Regulatory Matters 24 SECTION 3.14 Tax Matters 24 SECTION 3.15 Employment and Labor Matters 26 SECTION 3.16 Intellectual Property 26 SECTION 3.17 Properties 27 SECTION 3.18 Insurance 29 SECTION 3.19 Opinion of Financial Advisor 29 SECTION 3.20 Material Contracts 29 SECTION 3.21 Reserve Reports 32 -i - SECTION 3.22 Derivatives 32 SECTION 3.23 Finders or Brokers 32 SECTION 3.24 State Takeover Statutes 32 SECTION 3.25 No Prior Activities 32 SECTION 3.26 No Additional Representations 33 ARTICLE IV. REPRESENTATION AND WARRANTIES OF THE LINN PARTIES SECTION 4.1 Qualification, Organization, Subsidiaries, Capitalization 34 SECTION 4.2 Authority Relative to this Agreement; No Violation 36 SECTION 4.3 Reports and Financial Statements 37 SECTION 4.4 Internal Controls and Procedures 38 SECTION 4.5 Undisclosed Liabilities 38 SECTION 4.6 Compliance with Law; Permits 38 SECTION 4.7 Absence of Certain Changes or Events 39 SECTION 4.8 Environmental Laws and Regulations 39 SECTION 4.9 Investigations; Litigation 40 SECTION 4.10 Information Supplied 40 SECTION 4.11 Regulatory Matters 41 SECTION 4.12 Properties 41 SECTION 4.13 Insurance 43 SECTION 4.14 Opinion of Financial Advisor 43 SECTION 4.15 Material Contracts 44 SECTION 4.16 Reserve Reports 44 SECTION 4.17 Finders or Brokers 45 SECTION 4.18 Ownership of Company Common Stock 45 SECTION 4.19 Tax Matters 45 SECTION 4.20 Employee Benefit Plans 46 SECTION 4.21 Employment and Labor Matters 47 SECTION 4.22 No Additional Representations 48 ARTICLE V. COVENANTS AND AGREEMENTS SECTION 5.1 Conduct of Business by the Company 49 SECTION 5.2 Conduct of Business by the Linn Parties 54 SECTION 5.3 Mutual Access 56 SECTION 5.4 No Solicitation; Recommendation of the Board of Directors of the Company 56 SECTION 5.5 Recommendation of the Boards of Directors of the Linn Parties 60 SECTION 5.6 Filings; Other Actions 61 SECTION 5.7 Employee Matters 63 SECTION 5.8 Regulatory Approvals; Efforts 65 SECTION 5.9 Takeover Statutes 68 -ii - SECTION 5.10 Public Announcements 68 SECTION 5.11 Indemnification and Insurance 68 SECTION 5.12 Control of Operations 70 SECTION 5.13 Section 16 Matters 71 SECTION 5.14 Transaction Litigation 71 SECTION 5.15 Certain Tax Matters 71 SECTION 5.16 NASDAQ Listing 71 SECTION 5.17 Derivative Transactions 72 SECTION 5.18 Approvals by the Cpmpany, HoldCo and LinnCo 72 SECTION 5.19 Certain Transfer Taxes 73 ARTICLE VI. CONDITIONS TO THE PRINCIPAL TRANSACTIONS SECTION 6.1 Conditions to Each Party’s Obligation to Effect the Principle Transactions 73 SECTION 6.2 Conditions to Obligation of the Company to Effect the Mergers and the Conversion 73 SECTION 6.3 Conditions to Obligation of LinnCo to Effect the LinnCo Merger 75 SECTION 6.4 Frustration of Closing Conditions 75 ARTICLE VII. TERMINATION SECTION 7.1 Termination or Abandonment 76 SECTION 7.2 Effect of Termination 77 SECTION 7.3 Termination Fees; Expenses 78 ARTICLE VIII. MISCELLANEOUS SECTION 8.1 No Survival 80 SECTION 8.2 Expenses 80 SECTION 8.3 Counterparts; Effectiveness 80 SECTION 8.4 Governing Law 81 SECTION 8.5 Jurisdiction; Specific Enforcement 81 SECTION 8.6 WAIVER OF JURY TRIAL 82 SECTION 8.7 Notices 82 SECTION 8.8 Assignment; Binding Effect 83 SECTION 8.9 Severability 83 SECTION 8.10 Entire Agreement 84 SECTION 8.11 Amendmentds; Waivers 84 SECTION 8.12 Headings 84 SECTION 8.13 No Third-Party Beneficiaries 84 -iii - SECTION 8.14 Interpretation 84 SECTION 8.15 Definitions 85 -iv - AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”), dated as of February 20
